The case is submitted on briefs, and three grounds of appeal are assigned. The third, that the verdict was against the weight of evidence, is not argued, and under well settled rules, is not cognizable on this appeal. The first ground is that "the trial court erred in limiting the [written] statement of Mehilina Sondaj for the purpose only of attacking her credibility." The court did so limit that statement, and without any exception or objection at the trial; and consequently apart from the merits of the ruling, it is not properly before us for review. Burt v.Brownstone Realty Co., 95 N.J.L. 457, and cases cited.
The second ground of appeal challenges a similar instruction in the charge relating to the same statement. There was no exception to the charge or to any part thereof.
As none of the grounds assigned properly presents a ruling of the trial court excepted to at the trial, the judgment will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 15.
For reversal — None. *Page 176